Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20         PageID.159    Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ALISA SHEFKE, as N/F of JOHN
 DOE, a minor,

                    Plaintiff,
                                                       Case No.: 20-cv-10049
 v.                                                    Hon. Gershwin A. Drain



 MACOMB INTERMEDIATE
 SCHOOL DISTRICT,

                Defendant.
 ___________________________/
      OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
       DISMISS [#4] AND CANCELLING AUGUST 25, 2020 HEARING
 I.    INTRODUCTION

       Plaintiff Alisa Shefke, as Next Friend of John Doe, her minor son, brings the

 instant action against Defendant Macomb Intermediate School District. Plaintiff

 alleges the District’s refusal to implement protective restraint techniques to ensure

 her son, a non-verbal fourth grader who suffers from Autism Spectrum Disorder

 and exhibits self-injurious behavior (“SIB”), was safe resulted in her son suffering

 a seizure and brain injury on October 10, 2017.

       Plaintiff originally filed her gross negligence, 42 U.S.C. § 1983 Fourth and

 Fourteenth Amendment, and Michigan’s Persons with Disabilities Civil Rights Act
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20          PageID.160    Page 2 of 13




 (“PWDCRA”), MICH. COMP. LAWS § 37.1401 et seq. claims in the Macomb

 County Circuit Court. Defendant timely removed the action to this Court and now

 moves for dismissal arguing Plaintiff failed to exhaust her administrative remedies

 as required by the Individuals with Disabilities Education Act’s (“IDEA”)

 exhaustion requirement. See 20 U.S.C. § 1415(1).

       Plaintiff has filed a response in opposition arguing exhaustion of

 administrative remedies is futile because the District has now implemented the

 Emergency Intervention Plan allowing for the protective restraint techniques

 requested by Plaintiff. Thus, Plaintiff argues there is no relief to be obtained

 through pursuit of an administrative remedy because Plaintiff only seeks to hold

 the school accountable through monetary damages, a remedy that is unavailable

 through the IDEA’s administrative process.

       Defendant filed a Reply brief arguing Plaintiff’s request for monetary relief

 does not excuse exhaustion. Upon review of the parties’ submissions, the Court

 concludes that oral argument will not aid in the disposition of this matter.

 Accordingly, the Court will cancel the hearing set for August 25, 2020, and will

 decide Defendant’s motion on the briefs. See E.D. Mich. L.R. 7.1(f)(2). For the

 reasons that follow, the Court will grant the Defendant’s Motion to Dismiss.




                                            2
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20         PageID.161   Page 3 of 13




    II.      FACTUAL BACKGROUND

          Plaintiff suffers from Autism Spectrum Disorder. ECF No. 1, PageID.9, ¶4.

 As a result of his disorder, he exhibits episodes of SIB. Id. SIB can include head

 banging, hand or arm biting, teeth, and fingernail pulling, eye gouging or poking,

 face or head punching, skin picking, scratching, or pinching, forceful head shaking

 or slamming and dislocation of joints. Id., ¶5.

          During the 2017/2018 academic year, Plaintiff’s son attended Keith

 Bovenschen School and was assigned a team of staff members to employ de-

 escalation techniques on him when he was overtaken by SIB. Id., PageID.9-10, ¶7.

 Defendant was aware of Plaintiff’s son’s SIB because episodes had occurred

 during school and discussions were had about them between employees of

 Defendant and Plaintiff. Id., PageID.10-13, ¶¶ 8-12, 14-16, 18, 24-25. Plaintiff’s

 son had been injured on more than one occasion due to his SIB while at school.

 Id., PageID.10-13, ¶¶ 9, 11, 18, 24-25. On October 4, 2017, it was noted that

 Plaintiff’s son’s SIB had increased to 15 times per week. Id., PageID.11, ¶18.

          During September and October of 2017, Plaintiff repeatedly asked that the

 District implement a plan to use seclusion and restraint techniques to keep

 Plaintiff’s son safe. Id., PageID.11-12, ¶ 19. However, the District wholly refused

 and failed to create an Emergency Intervention Plan. Id., PageID.12, ¶¶ 20-21.




                                            3
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20           PageID.162     Page 4 of 13




       On October 10, 2017, Plaintiff’s son suffered another episode of SIB where

 he beat himself in the head for over twenty minutes. Id., PageID.13, ¶ 26. The

 school’s staff moved Plaintiff’s son to a mat but did nothing else other than watch

 him as he beat himself so severely, he suffered a seizure, was taken to the hospital

 and diagnosed with a brain injury. Id., PageID.13-14, ¶¶ 28, 35. In 2018, the

 District adopted a plan that included the use of restraint in situations such as the

 one that occurred on October 10, 2017. Id., PageID.15, ¶ 41.

    III.   LAW & ANALYSIS

           A. Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

 assessment as to whether the plaintiff has stated a claim upon which relief may be

 granted. See Fed. R. Civ. P. 12(b)(6). “Federal Rule of Civil Procedure 8(a)(2)

 requires only ‘a short and plain statement of the claim showing that the pleader is

 entitled to relief,’ in order to ‘give the defendant fair notice of what the ... claim is

 and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 555 (2007) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957). Even though

 the complaint need not contain “detailed” factual allegations, its “factual

 allegations must be enough to raise a right to relief above the speculative level on

 the assumption that all of the allegations in the complaint are true.” Ass’n of




                                             4
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20          PageID.163    Page 5 of 13




 Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

 (quoting Bell Atlantic, 550 U.S. at 555).

        The court must construe the complaint in favor of the plaintiff, accept the

 allegations of the complaint as true, and determine whether plaintiff’s factual

 allegations present plausible claims. To survive a Rule 12(b)(6) motion to dismiss,

 plaintiff’s pleading for relief must provide “more than labels and conclusions, and

 a formulaic recitation of the elements of a cause of action will not do.” Id.

 (citations and quotations omitted). “[T]he tenet that a court must accept as true all

 of the allegations contained in a complaint is inapplicable to legal conclusions.”

 Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “Nor does a complaint suffice if

 it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. “[A]

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Id. The plausibility standard requires “more

 than a sheer possibility that a defendant has acted unlawfully.” Id. “[W]here the

 well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged–but it has not ‘show[n]’– ‘that the pleader is

 entitled to relief.’” Id. at 1950.

           B. Exhaustion of Administrative Remedies

        The IDEA ensures “‘free appropriate public education’—more concisely

 known as a FAPE—to all children with certain physical and intellectual


                                             5
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20           PageID.164    Page 6 of 13




 disabilities.” Fry v. Napoleon Cmty. Sch., 137 S.Ct. 743, 748 (2017) (citing 20

 U.S.C. § 1412(a)(1)(A)). A FAPE consists of “‘special education and related

 services’—both ‘instruction’ tailored to meet a child’s ‘unique needs’ and

 sufficient ‘supportive services’ to permit the child to benefit from that instruction.”

 Id. at 748-49 (quoting § 1401(3)(A)(i), (26), (29)).

       An “individualized educational program” or IEP is the “primary vehicle for

 providing each child with the promised FAPE.” Id. (citations omitted). The IEP

 “spells out the personalized plan to meet all of the child’s educational needs, . . .

 documents the child’s current levels of academic achievement, specifies

 measurable goals . . . and lists the special education and related services to be

 provided[.]” Id. at 749.

       The IDEA establishes a procedure for resolving disputes between parents

 and school administrators who do not always agree on IEP issues. Id. A parent can

 file a formal complaint concerning any provision of the FAPE with the local or

 state educational agency or request mediation, as well as have a due process

 hearing. Id. If a parent is dissatisfied with the outcome of the administrative

 process, she may seek judicial review by filing an action in state or federal court.

 Id.

       In addition to the requirement that IDEA claims be exhausted under §

 1415(l), claims brought under the Constitution, the Americans with Disabilities


                                            6
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20           PageID.165    Page 7 of 13




 Act, the Rehabilitation Act, or similar federal laws that protect the interests of

 children with disabilities and which “seek[] relief that is also available under the

 IDEA” must likewise be exhausted under the IDEA’s administrative procedures.

 Fry, 137 S. Ct. at 749.

       Here, Plaintiff’s claims arise from the District’s purported failure to

 implement an IEP that authorized the use of restraint techniques before the October

 10, 2017 incident. Multiple courts have found that a complaint regarding the use of

 restraints on a student seeks relief from the denial of a FAPE and requires

 administrative exhaustion. See J.L. by and through Leduc v. Wyoming Valley W.

 Sch. Dist., 722 F. App’x 190, 192-93 (3d Cir. 2018) (holding that use of restraints

 on a special needs student during transport to school would not have occurred

 outside the school setting, thus under Fry, the plaintiff’s complaint was subject to

 the IDEA’s exhaustion requirement); J.M. v. Francis Howell Sch. Dist., 850 F.3d

 944, 949-50 (8th Cir. 2017)(applying Fry and holding that allegations concerning

 use of mechanical restraints in the school setting go to “support services” under the

 IDEA and requiring administrative exhaustion under the IDEA); P.G. v.

 Rutherford Cty. Bd. of Ed. , 313 F. Supp.3d 891, 900-01 (M.D. Tenn. 2018)

 (holding the plaintiff’s allegations concerning the defendant’s failure to properly

 train instructors on how to handle challenging students with behavioral problems

 were subject to exhaustion under the IDEA).


                                            7
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20         PageID.166      Page 8 of 13




       Similar to these decisions, Plaintiff’s allegations are based on her son’s

 disabilities in the school context and her disagreement with the District concerning

 his IEP. Plaintiff does not dispute that her § 1983, non-IDEA claim is subject to

 the exhaustion requirement set forth in 20 U.S.C. § 1415(l). However, she argues

 exhaustion is futile because she seeks monetary damages, which are not available

 through the IDEA’s administrative exhaustion procedure.

       The Fry court “le[ft] for another day a further question” concerning

 exhaustion under §1415(l), specifically, whether “exhaustion is required when the

 plaintiff complains of the denial of a FAPE, but that specific remedy she

 requests— money damages[]—is not one that an IDEA hearing officer may

 award.” Fry, 137 S. Ct. at 752 n.4. Another district court in this Circuit has held

 that “[i]n the absence of Supreme Court edict, Sixth Circuit precedent requires that

 the plaintiffs exhaust their administrative remedies and build a record even if the

 plaintiffs seek certain relief, like money damages, that is unavailable in an IDEA

 administrative proceeding.” P.G., 313 F. Supp.3d at 905 (citing F.H.v. Memphis

 City. Sch., 764 F.3d 638, 645 (6th Cir. 2014)) (“Appellants are not excused from

 exhaustion merely because they request compensatory damages” from an IDEA

 hearing officer who has no authority to make such an award); see also Covington v.

 Knox Cty. Sch. Sys., 205 F.3d 912, 916 (6th Cir. 2000) (“[W]e agree with those




                                           8
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20           PageID.167     Page 9 of 13




 courts that have decided that a mere claim for money damages is not sufficient to

 render exhaustion of administrative remedies unnecessary.”)

        In Covington, the Sixth Circuit held that exhaustion of administrative

 remedies would be futile because of the plaintiff’s unique circumstances, including

 that the plaintiff had already graduated from special education school. Id. at 916.

 The Covington plaintiff’s graduation from, and lack of need for special education

 services is not present in this case. Plaintiff remains a student in the District, thus

 Covington is distinguishable from the circumstances present here.

       Plaintiff’s reliance on F.H.v. Memphis City Schools is also misplaced

 because the facts in F.H. are distinguishable from the circumstances here. 764 F.3d

 638, 645 (6th Cir. 2014). The F.H. court did not require exhaustion of the

 plaintiff’s § 1983 claim because it was based upon the plaintiff’s allegations of

 verbal, physical, and sexual abuse, which were non-educational in nature and could

 not be remedied through the IDEA’s administrative exhaustion process. F.H., 764

 F.3d at 644. Additionally, like the facts in Covington, F.H. had already graduated,

 thus “[t]he administrative process would not provide either the type of relief he

 seeks or any other type of remedy to redress wholly retrospective injuries.” Id. at

 644. Here, Plaintiff’s son is still a student in the District and his § 1983 claim is

 directly related to deficiencies with respect to implementing restraint techniques in

 her son’s IEP.


                                             9
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20         PageID.168    Page 10 of 13




       The Court has found a recent decision from another district court in this

 Circuit which appears to support the Plaintiff’s futility argument. See Brooklyn T.

 v. Knox Cty., No. 3:20-CV-0005, 2020 U.S. Dist. LEXIS 111961 (M.D. Tenn. Jun.

 25, 2020). In Brooklyn T., the minor child had a number of disabilities and had

 used an assistive communication device throughout her education until her school

 changed the device to a less effective device, which caused the student to engage in

 SIB leading to the detachment of her retina and complete blindness in her right

 eye. Id. at *1-2. The child’s parents brought suit alleging the defendants did not

 undertake a functional behavioral assessment nor create a behavioral intervention

 plan. Id. at *4. The complaint sought money damages for the Brooklyn plaintiff’s

 blindness but did not request any relief in the form of educational programming

 changes because in the spring of ninth grade, the defendants began using the

 original assistive communication device and put in place a Behavioral Intervention

 Plan. Id. at *5. The plaintiffs alleged that “these changes ended [their daughter]’s

 self-injurious behavior.” Id.

       The Brooklyn court concluded the plaintiffs’ ADA and Rehabilitation Act

 claims were subject to the IDEA’s exhaustion requirement even though the

 “[p]laintiffs’ complaint asks only for damages related to Brooklyn’s personal

 injuries, their claim is inextricably tied with the denial of a FAPE and thus the

 IDEA’s exhaustion requirement applies to this lawsuit.” Id. at *11. However, the


                                           10
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20            PageID.169     Page 11 of 13




 Brooklyn court went on to find exhaustion was futile because “Brooklyn’s

 grievances related to her current IEP have already been fully remedied[,]” where

 the defendants resumed using the original assistive communication device and put

 in place a Behavioral Intervention Plan. Id. Thus, the only remaining issue was

 compensation for the Brooklyn plaintiff’s past injuries and disfigurement. Id.

       Brooklyn would appear to be on point with the circumstances present here.

 Plaintiff has alleged the District implemented an Emergency Intervention Plan that

 includes the use of restraint techniques during Plaintiff’s son’s SIB episodes.

 Additionally, Plaintiff’s Complaint only seeks damages and does not seek any

 relief with respect to her son’s educational programming. However, the Brooklyn

 case is not controlling upon this Court.

       Because the IDEA’s ability to remedy Plaintiff’s injuries is unclear, the

 Court finds the “issues raised by this litigation are best first addressed by the

 comprehensive administrative process Congress put in place for resolution of

 differences in the educational setting.” S.E. v. Grant County Bd. of Educ., 544

 F.3d 633, 643 (6th Cir. 2008). One of the reasons the Sixth Circuit has concluded

 a claim for money damages alone will not excuse a plaintiff’s failure to exhaust

 administrative remedies under § 1415(l) is “that the administrative process might

 ultimately afford sufficient relief to the injured party, even if it is not the specific

 relief that the plaintiff requested.” Covington, 205 F.3d at 916-17. A developed


                                             11
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20         PageID.170    Page 12 of 13




 record will assist the Court in properly determining Plaintiff’s § 1983 claim. S.E.,

 544 F.3d at 643.

       Additionally, the Court will decline to exercise supplemental jurisdiction

 over Plaintiff’s gross negligence and PWDCRA claims. The decision whether to

 exercise supplemental jurisdiction over a claim is purely discretionary and depends

 on judicial economy, convenience, fairness, and comity. Carlsbad Tech., Inc., v.

 HIF Bio., Inc., 556 U.S. 635, 639 (2009); Musson Theatrical, Inc. v. Fed. Express

 Corp., 89 F.3d 1244, 1254 (6th Cir. 1996). Generally, “[w]hen all federal claims

 are dismissed before trial, the balance of considerations usually will point to

 dismissing the state law claims.” Musson Theatrical, 89 F.3d at 124-55; see also

 Bodenner v. Graves, 828 F.Supp. 516, 518 (W.D. Mich. 1993)(“[A] federal court

 with pendent jurisdiction should normally dismiss state claims without prejudice

 when it appears that the state issues substantially predominate over the federal

 issues in terms of proof, scope, or comprehensiveness of the remedy sought.”)

 (internal quotation marks and citation omitted). Here, Plaintiff=s state law claims

 will either require elements of proof distinct from his § 1983 claim, or they will

 cause a substantial expansion of the suit beyond that necessary and relevant to her

 federal claims.




                                           12
Case 2:20-cv-10049-GAD-DRG ECF No. 11 filed 08/19/20      PageID.171   Page 13 of 13




    IV.   CONCLUSION
       Accordingly, for the reasons articulated above, Defendant’s Motion to

 Dismiss [#4] is GRANTED.

       Count II is DISMISSED WITHOUT PREJUDICE pursuant to Rule 12(b)(6)

 of the Federal Rules of Civil Procedure.

       Counts I and III are DISMISSED WITHOUT PREJUDICE pursuant to 28

 U.S.C. § 1367(c)(2) and (c)(3).

       SO ORDERED.

 Dated: August 19, 2020                            /s/Gershwin A. Drain
                                                   GERSHWIN A. DRAIN
                                                   United States District Judge




                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               August 19, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                            13
